DETAILED ACTION
Information Disclosure Statement
1.	The prior art documents submitted by application in the Information Disclosure Statement filed on 6/28/2022  have all been considered and made of record ( note the attached copy of form PTO – 1449).


Allowable Subject Matter
2.    Claims 1,2,5,7 and 9 are allowed.
3.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 15 and 17  ,which include, 
which include, an optical device having a lens assembly, a wavefront sensor that includes, a first light source configured fo emit first ight and transfer the first light emitted from the first ight source toward a combination of an eye and a camiact lens positioned adiacent to the eye; the lens assembly for collecting light fram the combination of the eye and the contact lens; an array of lenses that is distinct fran the lens assembly, the array of lenses comigured to focus light transmitted through the lens assembly; and a first image sensor corifigured to receive light, fram the combination of the eye and the contact lens, transmilied through the fens assembly and ihe array of lenses and 4 contact lens cenier sensor that includes: a second light source configured to emit second light anc transfer the second light emitted from the second light source toward the combination of the eye and the contact lens: the lens assembly for collecting light fram the cornbination of the eye and the contact lens; one or more lenses configured to focus Hghi transmilted through the lens assembly, the one or mare lenses being distinct and separais from the array cf lenses: and a second image sensor configured to receive light, from the combinalion of ihe eye and the contact fens, transmilted through ihe lens assembly and the one or more lenses; one or more processors; and memory storing one or more programs for execution by the one or more processors, the one or more programs inchuciing instructions for: deterrrining one or more aberrations of the combination of the eye and the contact lens based on information corresponding io the lighi received by the first image sensor; and determining a location of a vertex of the contact lens based on information corressonding to the light received by the second image sensar (claim 1S}; and a contact lens having a surface profile selected based on (1) one ar more aberrations of an eye and (i a position of a contact lens relative to one or more of a visual axis of the eye, a center of a pupil of the eye, and a corneal veriex of the eye (ciaim 18): a contact lens having a surface profile selected based on {} one or more aberrations of an eye and (i a position of a cortact lens relative fo one or more of a visual axis of the eye, a center of a pumil of Ihe eye, and a corneal veriex of the eye (ciaim 17} (Note: claim 17 alowed previous office action dated 12/7/2021).
Conclusion
4.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/18/2022